Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The relevancy of each and every cited reference should be included and burying the most relevant art in a 51 page IDS is the same as not submitting the most relevant art.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to Group 1, classified in G06N 3/02.
II. Claims 18-20, drawn to Group 2, classified in G06N 3/08.
III. Claims 21-24, drawn to Group 3, classified in G06N 5/02.

The inventions are independent or distinct, each from the other because:
Inventions 1-3 are directed to related optimizing policies.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed 
Group 1 is directed towards a process including iteratively improving a behavior policy for each iteration of policy improvement, employing a diverse exploration strategy which strives for behavior diversity in a space of stochastic policies by deploying a diverse set comprising a plurality of behavior policies which are ensured as being safe during each iteration of policy improvement and assessing performance of an artificial agent.
Group 2 is directed towards a process of iterative policy improvement in reinforcement learning, comprising: in each policy improvement iteration i, deploying a most recently confirmed set of policies to collect n trajectories uniformly distributed over the respective policies .pi..sub.i within the set of policies .pi..sub.i.di-elect cons.; for each set of trajectories .sub.i collected from a respective policy .pi..sub.i, partition .sub.i and append to a training set of trajectories .sub.train and a testing set of trajectories .sub.test; from .sub.train, generating a set of candidate policies and evaluating them using .sub.test; confirming a subset of policies as meeting predetermined criteria; and if no new policies .pi..sub.i are confirmed, redeploying the current set of policies.
Group 3 is directed towards a system comprising: an input configured to receive data from operation of the system according to a respective behavior policy; at least one automated processor configured to iteratively generate sets of behavior policies based on prior received data which iteratively improve a behavior policy for each iteration of policy improvement, each behavior policy having a statistically expected return no worse than a lower bound of policy performance which excludes a portion of the set of behavior policies and which is ensured as being safe, employing a diverse exploration strategy which strives for behavior diversity in a space of stochastic policies by deploying a diverse set comprising a plurality of behavior policies during each iteration of policy improvement; and at least one output configured to control the system in accordance with a respective behavior policy of the set of behavior policies.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123